DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 07 March 2022 containing arguments.
Claims 1, 3-11, and 19-20 are pending. 
The previous rejections have been withdrawn in view of Applicant’s arguments.
Allowable Subject Matter
Claims 1, 3-11, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A process for catalytically cracking hydrocarbons comprising: feeding a hydrocarbon feed stream to a FCC reactor and contacting said hydrocarbon feed stream with catalyst to catalytically crack said hydrocarbon feed stream to provide a cracked stream; disengaging said catalyst from said cracked stream; fractionating said cracked stream into products including a slurry oil stream from a bottom of a main fractionation column; feeding said slurry oil stream to a slurry separator, generating a thin film of slurry oil on a wall of the slurry separator by rotating a blade held onto a shaft by spokes to wipe said slurry oil onto a wall of the slurry separator; separating said slurry oil stream into a recovered oil stream and a concentrated residue stream in said slurry separator, as claimed in claim 1, wherein the slurry oil stream is fed to the slurry separator directly from the bottom of the main fractionation column, is not sufficiently disclosed or suggested by the prior art of record.   The clarified slurry oil of Rathod would be obtained by sending main fractionator bottoms to a slurry settling step, and is not fed directly to the thin film separator.
A process for catalytically cracking hydrocarbons comprising: feeding a hydrocarbon feed stream to a FCC reactor and contacting said hydrocarbon feed stream with catalyst to catalytically crack said hydrocarbon feed stream to provide a cracked stream; disengaging said catalyst from said cracked stream: fractionating said cracked stream into products including a slurry oil stream from a bottom of a main fractionation column; feeding said slurry oil stream to a slurry separator, rotating a blade to wipe said slurry oil onto a wall of the slurry separator to generate a thin film of slurry oil on a wall of the slurry separator; separating said slurry oil stream into a recovered oil stream and a concentrated residue stream in said slurry separator; and withdrawing solids from a bottom of the slurry separator, as claimed in claim 19, wherein the slurry separator is fed directly from the bottom of the main fractionation column; is not sufficiently disclosed or suggested by the prior art of record. The clarified slurry oil of Rathod would be obtained by sending main fractionator bottoms to a slurry settling step, and is not fed directly to the thin film separator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/016748 – Rathod teaches sending clarified slurry oil to a thin film separator.
US 2010/0326887 – McGhee teaches sending fractionator bottoms to TFE.
US 4, 093, 479 – teaches how TFE operate.
US 4,919,792 – Huh teaches fcc main column bottoms are fed to a slurry settler to create clarified slurry oil (column 1, lines 1-65, see figure).
SMS – Thin Film Evaporator – teaches that various blade configurations are known to be used with products that can cause fouling (see figures of “Rotor with metal wipers”).
US 2001/0032803 – Mon teaches using thin film evaporators to separate resid products [0051]
US 2015/0338162 – previously cited to disclose thin film separators
US 5,074,057 – Kanai teaches drying apparatus with arms 43 (read on claimed spokes) and blade 44 (see figures)
US 4,361,462 – teaches a particular shape of blade for thin film evaporator 
Us 2004/0149395 – teaches spoked thin film evaporator (see figures)
US 3,428,530 – teaches wiper blades in thin film evaporator (see figure)
US 5,290,431 – teaches cyclone separation in fcc processes
US 2,879,224 – teaches separation of slurry oil into decant oil
US 5,238,672 – teaches treatment of pitch derived from slurry oil in a thin film evaporator
US 4,927,620 – teaches treatment of slurry oil derived pitch in a thin film evaporator
US 4,750,964 – teaches treatment of slurry oil with air followed by thin film evaporator
US 4,213,856 – teaches a method to separate  contaminants from slurry oil
US 2,374,518 – teaches catalyst separation from hydrocarbon reaction products
US 4,052,291 – teaches forming FCC bottoms asphalt compositions
US 2,440,591 – teaches forming thin films of feeds on separation cyclones
US 4,816,195 – teaches treating slurry oil with air followed by thin film separation
WO 2011/147173 – teaches device for filtering catalytic cracking slurry oil


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771